Case 3:17-cv-00209-ZNQ-LHG Document 265 Filed 07/08/21 Page 1 of 2 PagelD: 9598

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

In Re Novo Nordisk Securities Litigation Master File No.: 3:17-cv-0209 (ZNQ)(LHG)

ORDER GRANTING THE ADMISSION
PRO HAC VICE OF JONATHAN L.
GOLDSMITH

 

 

THIS MATTER having been brought before the Court by Defendants Novo Nordisk A/S,
Lars Rebien Sorensen, Jesper Brangaard and Jakob Ruis (“Defendants”), seeking permission for
the admission of Jonathan L. Goldsmith, Esq., pro hac vice in the within case pursuant to Local
Civil Rule 101.1(c); and Plaintiffs having consented to this application; and for other good cause
having been shown;

IT IS on this 8th day of July, 2021:

ORDERED that Defendants’ application for an Order granting Jonathan L. Goldsmith,
Esq., admission pro hac vice in this matter shall be and hereby is granted; and

IT IS FURTHER ORDERED that Jonathan L. Goldsmith, Esq., of the firm Davis Polk
& Wardwell LLP is hereby granted admission pro hac vice for the purpose of appearing in this
matter pursuant to Local Civil Rule 101.1(c); and

IT IS FURTHER ORDERED that Jonathan L. Goldsmith, Esq. is hereby required to
abide by the Rules of Disciplinary Enforcement and the Local Civil Rules of the District of New
Jersey; and

IT IS FURTHER ORDERED that Jonathan L. Goldsmith, Esq. shall notify the Court
immediately of any matter affecting his standing at the bar of any other court; and

IT IS FURTHER ORDERED that all pleadings, briefs and other papers filed with the

Court on behalf of Defendants shall be signed by an attorney at law employed by the law firm of

2902912.1 107916-94902
Case 3:17-cv-00209-ZNQ-LHG Document 265 Filed 07/08/21 Page 2 of 2 PagelD: 9599

Gibbons P.C., said attorney being authorized to practice in the United States District Court for the
District of New Jersey, who shall be held responsible for them and for the conduct of the matter
and of Jonathan L. Goldsmith, Esq.; and

IT IS FURTHER ORDERED that pursuant to Local Civil Rule 101.1(c)(2), a copy of
this Order shall be forwarded to the Treasurer of the New Jersey Lawyers’ Fund for Client
Protection. Jonathan L. Goldsmith, Esq. shall make payment, or cause payment to be made, to the
New Jersey Lawyers’ Fund for Client Protection as provided in New Jersey Court Rule 1:28-2(a)
within 30 days of the entry of this order for this calendar year (if such payment for this year has
not already been made) and shall continue to make payment, or cause payment to be made, for
each calendar year in which he continues to represent any Defendant before this Court; and

IT IS FURTHER ORDERED that pursuant to Local Civil Rule 101.1(c)(3), Jonathan L.
Goldsmith, Esq., shall make payment of $150.00, or cause payment of $150.00 to be made, to

the Clerk of the United States District Court for the District of New Jersey.

hehe

Hon. Lois H. Goodman, U.S.M.J.

 

2902912.1 107916-94902
